Citation Nr: 0619621	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  04-18 627 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for service-connected 
psychiatric disorder characterized as post-traumatic stress 
disorder (PTSD) with social anxiety and panic attacks, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel





INTRODUCTION

The veteran had active service in the U.S. Air Force from 
April 1967 to April 1969.  Her PTSD is, in part, a result of 
an in-service sexual assault.

This appeal to the Board of Veterans Appeals (the Board ) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, OR.

During the course of the current appeal, the RO added a grant 
of "service connection for social anxiety and panic 
attacks" to the already service-connected PTSD, and 
proportionately increased the rating assigned for the 
veteran's psychiatric disorder from 30 to 50 percent.  
However, since this is not the maximum assignable, the issue 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Extensive prior clinical records are in the file including 
some relating to the veteran's multiple psychiatric (or 
related) diagnoses over a relatively recent period of time to 
include PTSD, anxiety, depression, major depression, 
dysthymia, agoraphobia, social anxiety, panic attacks, 
chronic fatigue and sleep disorder, personality disorder, 
irritable bowel syndrome due to PTSD, pain disorder, etc.

The veteran has recently joined a Women's therapy group and 
reports from that group show that she has apparently been 
benefitted.  She has expressed appreciation for the increased 
rating as reflecting a substantiation of the impairment she 
experiences, but argues that she is no longer able to work as 
a result.  It is not clear whether she has participated in 
any VR&E efforts and such a file is not associated with the 
claims folder.

A history of the veteran's psychiatric disability shows that 
some examiners have felt that she has a singular if somewhat 
convoluted mental health disability; while others have 
suggested that some symptoms are apparently due to service 
and others are not.  

This dichotomy is dramatically reflected in the recent RO 
action which granted an additional two facets to the service-
connected disabilities, namely anxiety and panic attacks to 
the PTSD, but continued to deny service connection for 
chronic fatigue, sleep disorder, irritable bowel syndrome, 
agoraphobia and depression or dysthymic disorder.  

However, based on the objective evidence in the file at 
present, it is difficult to determine which are and which are 
not due to service or the service-connected PTSD, anxiety, 
etc., and if they are not, how they can be distinguished for 
the purposes of rating her aggregate functional impairment.

On an extensive and comprehensive VA examination in November 
2005, a GAF was assessed at 45.  She has not worked in some 
time.  The examiners endeavored to separate those symptoms 
which were due to pre-existing problems, noting her turbulent 
pre-service life.  

Nonetheless, since she has service connection for the 
acquired disability as shown on the front page, and this 
clearly, by its very nature, reflects at least, in part, an 
in-service aggravation of anything that pre-existed service, 
the relative presence of pre-existing problems should seem to 
remain fairly unimportant other than historically for the 
appropriate rating of her current impairment.  

It is acknowledged by both Social Security Administration 
(SSA), for whom records are in the file; and VA, that she has 
a number of organic problems.  However, it remains unclear 
the extent to which these are rendering her unable to work, 
versus the impact of her overall psychiatric problems.

Finally, as alluded to above, the RO and to some extent, the 
recent VA examiners, have seemingly endeavored to associate 
some of her psychiatric symptoms with her PTSD and others 
with something else, the nature of which is unclear.  For 
instance, the November 2005 report showed that her panic 
attacks were symptomatic of PTSD, but her chronic fatigue and 
sleep disorder were due to depression; her irritable bowel 
syndrome was said to have an emotional basis but more related 
to her pre and post military psychiatric problems; how this 
distinction can be made is unclear.  The veteran has a 
history of alcohol abuse but apparently has been sober for 
some time.  

During the course of the current appeal, certain revisions 
have taken place with regard to the obligation to assist in 
development of the evidence, and to ensure that all due 
process is protected.  In this case, it is not clear that the 
veteran understands what is required for additional benefits, 
to include in that regard, the importance of all of her 
disabilities being appropriately addressed.

Accordingly, the case is REMANDED for the following action:

1.  The 
appellant 
has the 
right to 
submit 
additiona
l 
evidence 
and 
argument 
on the 
matter or 
matters 
the Board 
has 
remanded.  
Kutschero
usky v. 
West, 12 
Vet. App. 
369 
(1999).  
Any 
additiona
l 
informati
on she 
may have 
with 
regard to 
mental 
health 
care 
since 
2001 
should be 
added to 
the file.  
All VA 
VR&E and 
examinati
on and 
clinical 
records 
including 
from her 
Woman's 
Group 
should be 
added to 
the file 
as well.  
The RO 
should 
assist 
her as 
required.

2.  The 
entire 
evidentia
ry file 
should be 
made 
available 
to a VA 
examiner 
to 
determine 
the exact 
nature 
and 
extent of 
all 
current 
psychiatr
ic 
impairmen
t, the 
appropria
te 
diagnoses 
thereof, 
and a 
specific 
and 
careful 
delineati
on of 
what 
symptoms 
are due 
to her 
service 
connected 
PTSD with 
anxiety 
and panic 
attacks 
and which 
are not 
and why; 
and/or if 
some 
symptoms 
are due 
to other 
causes, 
whether 
they have 
been in 
any way 
impacted 
by the 
service-
connected 
problems.  
The 
examiner 
should 
opine as 
to the 
impact 
her 
psychiatr
ic 
disabilit
y has had 
on her 
ability 
to work 
versus 
the 
impact on 
her 
working 
by 
organic 
disabilit
ies.

3.  The 
case 
should 
then be 
reviewed 
by the 
RO.  If 
the 
decision 
remains 
unsatisfa
ctory, a 
SSOC 
should be 
issued 
and the 
veteran 
and her 
represent
ative 
should be 
given a 
reasonabl
e 
opportuni
ty to 
respond.  
The case 
should 
then be 
returned 
to the 
Board for 
further 
appellate 
review.   
The 
veteran 
need do 
nothing 
further 
until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


